Case 1:19-cv-02732-JPH-MPB Document1 Filed 07/03/19 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

THE CITY OF SOUTH BEND, INDIANA)
and the SOUTH BEND REDEVELOPMENT )

COMMISSION, )

)
Plaintiffs, )

) Case No. 1:19-cev-2732
v. )

)
LEXINGTON INSURANCE COMPANY )

)
Defendant. )

NOTICE OF REMOVAL

 

Defendant Lexington Insurance Company (“Lexington”), by counsel, removes this civil
action from the Marion County Superior Court, Civil Division 5, to the United States District
Court for the Southern District of Indiana, Indianapolis Division, pursuant to 28 U.S.C. § 1332,
28 U.S.C. § 1441 and S.D. Ind. L.R. 81-1 for the following reasons:

1. On June 10, 2019, The City of South Bend, Indiana (the “City”) and the South
Bend Redevelopment Commission (the “SBRC”) (collectively, the “Plaintiffs”’) filed a civil
action against Lexington in Marion County Superior Court, Civil Division 5 entitled The City of
South Bend, Indiana and the South Bend Redevelopment Commission v. Lexington Insurance
Company, under Cause No. 49D05-1906-PL-023299, seeking a declaratory judgment and for
breach of contract.

2. Lexington received, via registered mail, the Summons and Complaint on or about
June 17, 2019. Pursuant to S.D. Ind. L.R. 81-2, a copy of the State Court Record, including a

copy of the docket sheet for the Marion County Superior Court, Civil Division 5 and copies of all
Case 1:19-cv-02732-JPH-MPB Document1 Filed 07/03/19 Page 2 of 5 PagelD #: 2

process and pleadings received and/or filed by Lexington, are attached and incorporated herein
as Exhibit A.

3. This notice of removal is being filed within 30 days after Defendant’s receipt of
Plaintiffs’ initial pleading, through service, in this matter and therefore is timely under 28 U.S.C.
§ 1446(b).

4, The Complaint provides no information concerning the citizenship of either the
City or SBRC, and no information at all concerning Plaintiff SBRC.

5. The City is a municipality located in St. Joseph County, in the State of Indiana.
The City is a citizen of the State of Indiana.

6. Upon information and belief, SBRC was established by the City to address
conditions associated with the blight and underutilization of land and/or barriers to development
within the City’s limits. The SBRC is established under Ind. Code § 36-7-14-3. Pursuant to Ind.
Code § 36-7-14-12.2(a)(11), the SBRC has the power to institute and defend in the name of the
City any civil action. The SBRC is a citizen of the State of Indiana.

7. Lexington is a corporation organized under the laws of the State of Delaware with
its principal place of business located in Boston, Massachusetts. Lexington is a citizen of the
States of Delaware and Massachusetts.

8. Thus, there is complete diversity of citizenship among all parties involved. 28
ULS.C. § 1332(c) (2018).

9. The Complaint seeks a judgment declaring that Lexington must indemnify the
City for costs incurred with respect to losses resulting from contamination of property along
West Indiana Avenue in South Bend, Indiana (the “South Bend Parcels”’) that it allegedly owns.

Exhibit A, § 1, 5, 17. The first cause of action in the Complaint seeks a declaration that
Case 1:19-cv-02732-JPH-MPB Document1 Filed 07/03/19 Page 3 of 5 PagelD #: 3

Lexington is obligated to provide insurance coverage for property damage arising from
accidental contamination to the South Bend Parcels. Exhibit A, § 33.

10. The Complaint also contains a cause of action for breach of contract. The second
cause of action in the Complaint alleges that the policies of insurance issued by Lexington to the
City obligate Lexington to fully indemnify the City for all property damage loss as a result of
accidental contamination, and that Lexington’s refusal to fully indemnify the City is a breach of
its obligations under the policies. Exhibit A, J 1, 35, 36.

11. According to the Complaint, the contamination at the South Bend Parcels was
caused by releases from 3 sources: a dry cleaner operating on a neighboring property at 702 West
Indiana Avenue, South Bend, Indiana (“Sherman’s Cleaners”) from at least 1958 to 2003; a dry
cleaner operating at 716 West Indiana Avenue, South Bend, Indiana (“Jacob’s Cleaners”)
between 1934 to 1944; and dumping by unknown parties. Exhibit A, § 5. In 2015, the City
discovered that PCE and daughter products had contaminated the South Bend Parcels and
conducted an investigation, eventually suing the current and former owners of the Sherman’s
Cleaner site in the U.S. District Court for the Northern District of Indiana. Exhibit A, J 5, 11.
The Sherman’s Cleaner site is in the IDEM State Cleanup Program, although, to date, there has
been no liability assigned for the contamination. Exhibit A, § 12-15 .

12. The Complaint provides no information concerning the amount in controversy.
However, the Complaint alleges that the losses to the South Bend Parcels are covered under the
“Accidental Contamination” section under the Policies, for which there is a sublimit of Two
Hundred Fifty Thousand Dollars ($250,000). Exhibit A, { 20. Further, the Complaint alleges that
the loss was caused by “vandalism” or “malicious mischief’ such that the full limits of the

Policies are available. Exhibit A, § 25.
Case 1:19-cv-02732-JPH-MPB Document1 Filed 07/03/19 Page 4 of 5 PagelD #: 4

13. Lexington has a good faith belief that the amount in controversy exceeds Seventy-
Five Thousand Dollars ($75,000).

14. This is a civil action over which this Court has original jurisdiction pursuant to 28
U.S.C. § 1332, and is one which may be removed to this Court by Defendant pursuant to 28
U.S.C. § 1441(b), as it is a civil action where there is diversity of citizenship and, upon
information and belief, the amount in controversy exceeds the sum of Seventy-Five Thousand
Dollars ($75,000.00), exclusive of interests and costs.

15. Complete diversity exits, and jurisdiction is proper as required by 28 U.S.C. §
1332(a), as Plaintiffs are citizens of the State of Indiana, brought this action in Marion County,
Indiana, and Lexington is not a citizen of the State of Indiana.

16. Because the State Court action was filed in Marion County, Indiana, the District
Court for the Southern District of Indiana, Indianapolis Division. is the proper venue. See 28
U.S.C. §§ 94(b)(1), 1441 (a).

17. On July 3, 2019, a copy of the Notice of Filing of this Notice of Removal was
filed contemporaneously with this Notice via the Indiana Electric Filing System with the Marion
County Superior Court, Civil Division 5, pursuant to Ind. Trial Rule 5(F), and was served upon
all counsel in this action.

WHEREFORE, Defendant, Lexington Insurance Company, by counsel, respectfully
gives notice that this civil action is removed to this Court from the Marion County Superior

Court.

 

GA EB Ny P.C,

Chris er UyltelN, #28814-53
Attorney for De nt
Lexington Insurance Company
Case 1:19-cv-02732-JPH-MPB Document1 Filed 07/03/19 Page 5 of 5 PagelD #: 5

GARDNER & RANS P.C.

202 South Michigan Street

Suite 801

South Bend, IN 46601

(574) 233-6035; (574) 233-6046 [fax]
cuyhelji@gardnerandrans.com

-and-

MOUND COTTON WOLLAN & GREENGRASS LLP
One New York Plaza, 44th Floor

New York, NY 10005

(212) 804-2400; (212) 344-8066 [fax]

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing was mailed via email and/or the CM/ECF
electronic filing system on July 03, 2019 to:

Thao T. Nguyen

Plews Shadley Racher & Braun LLP
53732 Generations Drive

South Bend, IN 46635

(574) 273-1010

tnguyen@psrb.com

Sean M. Hirschten

Plews Shadley Racher & Braun LLP
1346 N. Delaware Street
Indianapolis, IN 46202

(317) 637-0700
shirschten@psrb.com

Attorneys for Plaintiffs

R NS P.-C.

ae

 

Christopher Bat
Attorney for Defexdant

Lexington Insurance Company
